Title: From Thomas Jefferson to Gibson & Jefferson, 23 January 1809
From: Jefferson, Thomas
To: Gibson & Jefferson


                  
                     Sir 
                     
                     Washington Jan. 23. 09.
                  
                  I recieved yesterday your favor of the 20th. and the day before that of the 19th. I return you many & sincere thanks for your aid in thus relieving my departure from this place, on which subject I have suffered much in mind from the time I became apprised of the state of things. my crop of the last year in Bedford, which will be in your hands in the course of the present & ensuing month, will soon lessen the amount of the sum borrowed, and for the balance I had mentioned to mr Jefferson that I should need a year’s indulgence. to the resources then mentioned I have added a tract of land in Bedford, & another adjoining Milton which I have directed my agents to endeavor to sell. they are each worth between 4. & 5000. D. but we all know of how difficult sale lands are. but nothing will be spared on my part to accomplish the paiment, as my own tranquility as well as your convenience will require it.   I now return the note signed and dated the 26th. inst. and I will ask the favor of you to dispose of the money as follows.
                  
                     
                        
                           
                           
                           D
                           
                        
                        
                           Place in the bank of Richmond to the credit of
                           James Dinsmore
                           500.
                           
                        
                        
                           do.
                           John Nielson
                           500.
                           
                        
                        
                           hold in your own hands for my order in favor of Hugh Chisolm
                           157.
                           16
                        
                        
                           remit by the first post to Edmund Bacon, under cover to D. Higginbotham
                           170.
                           
                        
                        
                           hold in your own hands for my order in favor of John Perry
                           800.
                           
                        
                     
                  
                  
                  
                  
                  and remit the balance to me at this place. a draught would be safest, but I suppose cannot be had. bills of the US. would be next: but I believe Richmond bills can be exchanged here. 
                  I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. be so good as to forward me notes of the deposits made for James Dinsmore & John Neilson.
                  
               